UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6242



CHARLES A. INKO-TARIAH,

                                              Plaintiff - Appellant,

          versus


HARLEY G. LAPPIN, Director, Federal Bureau of
Prisons; ART F. BEELER, Warden, Federal
Medical   Center,    Butner;   MONA   HORTON,
Supervisor of Education, Federal Medical
Center, Butner; MARY ELLIS, Director of
Nursing, Federal Medical Center, Butner,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00585-H)


Submitted:   July 18, 2007                 Decided:   August 16, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Charles A. Inko-Tariah, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles A. Inko-Tariah appeals the dismissal of his

complaint alleging violations of the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12131 et seq. (ADA); Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (RA); 42 U.S.C. § 1983;

and the North Carolina Anti-Discrimination statute codified at

North Carolina General Statutes § 168A.

          Because   the   district   court   failed   to   address   Inko-

Tariah’s RA claims, we remand to the district court for the limited

purpose of considering these claims. Upon disposition of this

claim, the district court should return the record as supplemented

to this court for final adjudication of Inko-Tariah’s appeal.



                                                                REMANDED




                                - 2 -